Exhibit CONDITIONAL COVENANT NOT TO EXECUTE This Conditional Covenant Not to Execute (this "Conditional Covenant") dated as of September 4, 2009 (the "Effective Date") is made by and between VILLAGE HOSPITALITY LLC, a Delaware limited liability company ("Owner") and CIRI LAKESIDE GAMING INVESTORS, LLC, a Nevada limited liability company ("CIRI") (CIRI together with Owner, the "Parties" and each one a "Party"). RECITALS WHEREAS, Owner and CIRI are parties to an unlawful detainer action under Case No.
